Citation Nr: 0433530	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder, based on an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from January 1966 to 
January 1967 and from June 1968 to March 1970.  

In November 2003, the Board remanded this matter to the RO 
for further development.  Specifically, the RO was directed 
to obtaining current VA medical records regarding the 
veteran's claim and to provide the veteran a VA examination 
to determine the severity of the veteran's PTSD.  The RO 
complied with the Board's remand directives.  In an August 
2004 rating action, the RO increased the disability 
evaluation for the veteran's PTSD to 70 percent, effective 
November 5, 1999, the date of the claim.  As this in not a 
complete grant of the benefits sought, the veteran's claim 
for a higher evaluation remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Prior the August 2004 rating action, the veteran informed the 
RO that he had been receiving outpatient treatment at the 
Mountain Home VA medical facility and requested that the RO 
obtain his current medical records prior to rendering a 
decision (see statement of May 2004).  At the time of the 
veteran's statement the RO had obtained VA outpatient 
treatment records dated through March 2004.  In addition, the 
report of a VA examination dated in June 2004 shows that the 
veteran was still enrolled in the PTSD clinic.  The Board 
recognizes that the RO may have obtained all current VA 
treatment records at the time of the August 2004 rating 
action.  However, VA is required to obtain any outstanding 
relevant medical evidence identified by the veteran.  
38 C.F.R. § 3.159(c)(2) (2004).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1.  Obtain all medical records from the 
Mountain Home VA medical facility in Tennessee 
for any treatment for veteran's service-
connected PTSD since March 2004.  If no such 
records are available, it should be indicated 
in writing.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
PTSD.  If the claim remains denied, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental statement 
of the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




